PER CURIAM.
This is an appeal from the trial court’s dismissal of Appellant’s complaint seeking monetary damages. The trial court properly dismissed Appellant’s claims of negligent classification and of a due process violation because both causes are barred by sovereign immunity. Florida Nat’l Organization for Women, Inc. v. State, 832 So.2d 911, 915 (Fla. 1st DCA 2002); Garcia v. Reyes, 697 So.2d 549, 551 (Fla. 4th DCA 1997); Davis v. Department of Corrections, 460 So.2d 452, 453 (Fla. 1st DCA 1984). However, the trial court should have allowed Appellant a chance to amend his complaint as to his claims of negligent hiring and negligent failure to protect. We, therefore, affirm the trial court’s dismissal of the first two claims and remand with directions to allow Appellant to file an amended complaint as to the second two claims.
AFFIRMED, in part, REVERSED, in part, and REMANDED.
BOOTH, BENTON and LEWIS, JJ., concur.